El Juez Asociado Su. AldRey,
emitió la opinión del tribunal.
El apelante Augusto Rosa, basándose claramente en el No. Io. de la ley de Io. de marzo de 1902 sobre responsabilidad de los patronos, por los accidentes que sus empleados sufran en su servicio, demandó a “The New York and Porto Rico Steamship Compaq” para que le pagase cierta cantidad de dinero como indemnización por los daños y perjuicios que sufrió al caerse a la bodega de uno de sus barcos por una de sus escotillas en momentos en que estaba trabajando como empleado suyo usando del debido celo y circunspección y sin negligencia de su parte, accidente que según la demanda se debió a la negligencia de la demandada por tener inseguros y gastados los cuarteles y galeotas de dicha escotilla y no haber remediado dicho defecto a pesar de que oportunamente tuvo conocimiento positivo de él.
Celebrado el juicio la corte inferior dictó sentencia de-clarando sin lugar la demanda fundándose en que la evidencia demostró que los cuarteles y las galeotas estaban en buenas *621condiciones, y el solo motivo qne alega el apelante en este recurso para qne revoquemos la sentencia es qne la corte inferior no debió dar crédito al único testigo qne tal cosa declaró porque su declaración es ambigua, contraria al orden natural y lógico de los hechos, contradictoria con sus propias manifes-taciones y opuesta a la verdad y a la lógica. Ese testigo, único que presentó la parte demandada, fue Mr. Hudson, primer oficial del vapor en la fecha en que ocurrió el accidente y encargado entonces de que todas las partes de mecánica del barco estuvieran en perfecto orden y, después de haber examinado detenidamente su declaración, no podemos con-venir con las apreciaciones que de ella hace la parte apelante. El mero hecho de que dicho testigo estuviera encargado de conservar en buen estado los cuarteles y las galeotas del barco no lleva a la conclusión de que necesariamente tenía que mentir y que hubiera de prescindirse de su declaración por lo que la corte inferior no cometió error al dar crédito a su declaración y al basarse en ella para fundar la sentencia absolutoria que dictó.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia a/pelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.